DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           ANDREA ADRIAN,
                              Appellant,

                                    v.

 STATE OF FLORIDA, DEPARTMENT OF MANAGEMENT SERVICES,
                DIVISION OF RETIREMENT,
                         Appellee.

                              No. 4D21-3635

                           [August 11, 2022]

   Appeal from the State of Florida, Department of Management Services,
Division of Retirement; L.T. Case No. D17-36394-SD.

  Mark J. Berkowitz of Mark J. Berkowitz, P.A., Fort Lauderdale, for
appellant.

  Megan S. Silver, Assistant General Counsel,          Department      of
Management Services, Tallahassee, for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.